Case 3:15-cv-14887 Document 63 Filed 06/21/19 Page 1 of 1 PageID #: 499

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                Scott S. Harris
                                                                Clerk of the Court
                                                                (202) 479-3011
                                June 20, 2019


Clerk
United States Court of Appeals for the Fourth Circuit
1100 East Main Street
Room 501
Richmond, VA 23219


      Re: PDR Network, LLC, et al.
          v. Carlton & Harris Chiropractic, Inc.
          No. 17-1705
          (Your No. 16-2185) 3:15-cv-14887


Dear Clerk:

       The opinion of this Court was announced today in the above stated
case. A copy of the opinion is available on the Court’s website at
www.supremecourt.gov.

       The judgment or mandate of this Court will not issue for at least
twenty-five days pursuant to Rule 45. Should a petition for rehearing be filed
timely, the judgment or mandate will be further stayed pending this Court's
action on the petition for rehearing.




                                       Sincerely,




                                       Scott S. Harris, Clerk

                                       by

                                       Laurie Wood
                                       Deputy Clerk
                                       (202) 479-3031
